         Case 3:19-cv-06025-BJR Document 108 Filed 03/29/21 Page 1 of 3




 1

 2

 3
                               UNITED STATES DISTRICT COURT
 4                            WESTERN DISTRICT OF WASHINGTON
 5                                      AT TACOMA

 6   WILLIAM T. WHITMAN, individually and on    No. 3:19-cv-06025-BJR
     behalf of all others similarly situated,
 7                                              DECLARATION OF CARI K. DAWSON
                                                IN SUPPORT OF DEFENDANT STATE
 8               Plaintiff,                     FARM LIFE INSURANCE COMPANY’S
                                                OPPOSITION TO PLAINTIFF’S MOTION
 9         v.                                   FOR CLASS CERTIFICATION AND RULE
                                                702 MOTION TO EXCLUDE TESTIMONY
10   STATE FARM LIFE INSURANCE COMPANY,         OF SCOTT WITT
     an Illinois corporation
11
                 Defendant.
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27
     DECLARATION OF CARI K. DAWSON                      BETTS, PATTERSON & MINES, P.S.
28   OPPOSITION TO CLASS CERTIFICATION     1               One Convention Place, Suite 1400
     No. 3:19-cv-06025-BJR                                          701 Pike Street
                                                               Seattle, WA 98101-3927
          Case 3:19-cv-06025-BJR Document 108 Filed 03/29/21 Page 2 of 3




 1          I, Cari K. Dawson, declare:

 2          1.      I make this declaration of my own personal knowledge, in support of Defendant State

 3   Farm Life Insurance Company’s (“State Farm”) Opposition to Plaintiff’s Motion for Class

 4   Certification and Rule 702 Motion to Exclude Testimony of Scott Witt. If called upon to testify to

 5   the matters stated herein, I could and would do so competently.

 6          2.      Attached hereto as Exhibit 1 is a true and correct copy of the transcript of the

 7   deposition of Plaintiff William Whitman, dated March 1, 2021, containing testimony sworn under

 8   the penalty of perjury by the witness (“Plaintiff’s Deposition”).

 9          3.      Attached hereto as Exhibit 2 is a true and correct copy of the contract at issue,

10   Plaintiff’s Universal Life insurance policy that State Farm sold on Form 90430 and offered in

11   Washington from 1994 to 2004 (the “Policy”). The Policy was Exhibit 10 at Plaintiff’s Deposition.

12          4.      Attached hereto as Exhibit 3 are a true and correct copies of the twenty Annual

13   Notice of Policy Status, dated January 15, 2002, through January 15, 2021, which State Farm sent to

14   Plaintiff annually, itemizing the activity related to the Policy each year (the “Annual Notices”). The

15   Annual Notices were Exhibit 11 at Plaintiff’s Deposition.

16          5.      Attached hereto as Exhibit 4 is a true and correct copy of the cancelled check payable

17   Plaintiff in the amount for $2,000, dated October 27, 2004, reflecting the proceeds of a loan Plaintiff

18   took against the account value associated with the Policy (the “2004 Loan Check”). The 2004 Loan
19   Check was Exhibit 13 at Plaintiff’s Deposition.

20          6.      Attached hereto as Exhibit 5 is a true and correct copy of the cancelled check payable

21   Plaintiff in the amount for $2,005.91, dated January 27, 2006, reflecting the proceeds of a loan

22   Plaintiff took against the account value associated with the Policy (the “2006 Loan Check”). The

23   2006 Loan Check was Exhibit 14 at Plaintiff’s Deposition.

24          7.      Attached hereto as Exhibit 6 is a true and correct copy of the email exchange, dated

25   January 26, 2010, between Plaintiff and Monica Flory, a team member of the Tim Crabtree

26   Insurance Agency, which is the servicing agency for Plaintiff’s Policy (the “2010 Whitman-Flory
27   Email”). The 2010 Whitman-Flory Email was Exhibit 15 at Plaintiff’s Deposition.
     DECLARATION OF CARI K. DAWSON                                       BETTS, PATTERSON & MINES, P.S.
28   OPPOSITION TO CLASS CERTIFICATION             2                        One Convention Place, Suite 1400
     No. 3:19-cv-06025-BJR                                                           701 Pike Street
                                                                                Seattle, WA 98101-3927
          Case 3:19-cv-06025-BJR Document 108 Filed 03/29/21 Page 3 of 3




 1           8.      Attached hereto as Exhibit 7 is a true and correct copy of Plaintiff’s email to himself,

 2   dated January 17, 2011, concerning the website EvalateLifeInsurance.org (the “2011 Website

 3   Email”). The 2011 Website Email was Exhibit 28 at Plaintiff’s Deposition.

 4           9.      Attached hereto as Exhibit 8 is a true and correct copy of the email exchange, dated

 5   January 26, 2013, between Plaintiff and Monica Flory, a team member of the Tim Crabtree

 6   Insurance Agency, which is the servicing agency for Plaintiff’s Policy (the “2013 Whitman-Flory

 7   Email”). The 2013 Whitman-Flory Email was Exhibit 18 at Plaintiff’s Deposition.

 8           10.     Attached hereto as Exhibit 9 is a true and correct copy of Plaintiff’s email to himself,

 9   dated April 8, 2019, concerning the website EvalateLifeInsurance.org (the “2019 Website Email”).

10   The 2019 Website Email was Exhibit 29 at Plaintiff’s Deposition.

11           11.     Attached hereto as Exhibit 10 is a true and correct copy of the email chain involving

12   Plaintiff, James H. Hunt, and Garold Gover, dated between April 8, 2019, and April 30, 2019. (the

13   “2019 Whitman-Hunt-Gover Email”). The 2019 Whitman-Hunt-Gover Email was Exhibit 30 at

14   Plaintiff’s Deposition.

15           12.     Attached hereto as Exhibit 11 is a true and correct copy of the transcript of the

16   deposition of Scott Witt, dated March 18, 2021. Mr. Witt purports to provide damage estimates in

17   support of Plaintiff in this case.

18           13.     Attached hereto as Exhibit 12 is a true and correct copy of excerpts from the
19   transcript of the deposition of Scott Witt, dated February 21, 2021, in the matter Bally v. State Farm

20   Life Insurance Co., No. 3:18-cv-04954-CRB (N.D. Cal.).

21           14.     I declare under the penalty of perjury under the laws of the United States of America

22   that the foregoing is true and correct.

23           Executed this 29th day of March, 2021 in Atlanta, Georgia.

24
                                                          /s/ Cari K. Dawson
25
                                                          Cari K. Dawson
26
27
     DECLARATION OF CARI K. DAWSON                                    BETTS, PATTERSON & MINES, P.S.
28   OPPOSITION TO CLASS CERTIFICATION             3                      One Convention Place, Suite 1400
     No. 3:19-cv-06025-BJR                                                         701 Pike Street
                                                                              Seattle, WA 98101-3927
